DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4 are amended.
Claims 14-23 are canceled.
Claims 1-13 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a storage unit and an output unit in claim 1;
an input loading unit, a object matching unit, a measurement unit, and an analysis unit in claim 2;
a communication unit, in claim 3
a storage unit and an output unit in claim 4;
a communication unit, in claim 5;
an input loading unit, a object matching unit, a measurement unit, and an analysis unit in claim 6;
an analysis unit in claim 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on Par. 49 of the applicant’s specification, the units are interpreted as a general purpose computer and associated general purpose hardware with software performing the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll (US 2016/0300003 A1) in view of Reynolds (US 2004/0011150 A1) in further view of Verma (US US 2006/0061566 A1).

In claim 1, Knoll discloses a system for automatically checking object dimension accuracy (Par. 40), the system comprising: a storage unit configured to store therein object design data at a time of designing an actually produced object and object scan data obtained by scanning the actually produced object (Par. 3 “computer”, “design”, Par. 5 “scan” Fig. 13); a controller configured to determine when the actually produced object has been produced to match predesigned dimensions using the object design data and the object scan data stored in the storage unit (Fig. 13, Par. 49 and 58 “match”); convert the design data and the scan data into a three-dimensional shape (Par. 4, 36-37); and an output unit configured to output a result of determination by the controller in a predetermined form (Par. 51 and 63 “results”).
	Knoll does not explicitly disclose a seat or a vehicle and to automatically measure reference points and dimension values while superimposed on each other to compare difference values there between.
	Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Verma teaches to automatically measure reference points and dimension values while superimposed on each other to compare difference values there between (Par. 72). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have automatically measure reference points and dimension values while superimposed on each other to compare difference values there between based on the teachings of Verma in order to perform a fit adjustment (Verma Par. 72) thus leading to an improved system.

In claim 2, Knoll in view of Reynolds and Verma discloses all of claim 1. Knoll further discloses wherein the controller includes: an input loading unit configured to load the object design data and the object scan data stored in the storage unit to display the stored data (See Fig. 20A and 20B, Par. 37), and including predetermined information input windows and menus for object matching (Fig. 13, Par. 44); a object matching unit configured to compare dimensions and shapes of the object design data and the object scan data with each other or to make the dimensions and shapes of the object design data and the object scan data overlap each other (Par. 44); a measurement unit configured to automatically measure dimension values of the object design data and the object scan data on a predetermined section cutting plane in a state in which the object design data and the object scan data overlap each other (Fig. 8, Par. 44 “mesh” “aligned”); and an analysis unit configured to analyze, through comparison, a dimension difference between the object design data and the object scan data (Par. 44 “differences”), and to make a pass decision for the object dimension accuracy upon determining that the dimension difference is within an error range (Par. 59), and to make a fail decision for the object dimension accuracy upon determining that the dimension difference deviates from the error range (Par. 45 “fail”).
Knoll does not explicitly disclose a seat.
Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned.

	In claim 3, Knoll in view of Reynolds and Verma discloses all of claim 1. Knoll further discloses a scanner configured to scan the actually produced object and to generate the object scan data (Fig. 13); an external device configured to provide the object design data at a time of designing the actually produced object (Par. 59 “imported”); and
a communication unit configured to transmit the object scan data generated by the scanner and the object design data provided by the external device to the storage unit (Fig. 13).
Knoll does not explicitly disclose a seat or a vehicle.
Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned.

	In claim 4, Knoll discloses a method for automatically checking object dimension accuracy (Par. 40), the method comprising: storing, in a storage unit, object design data at a time of designing an actually produced object and object scan data obtained by scanning the actually produced object (Par. 3 “computer”, “design”, Par. 5 “scan” Fig. 13); determining, by a controller connected to the storage unit, when the actually produced object has been produced to match predesigned dimensions using the object design data and the object scan data stored in the storage unit (Fig. 13, Par. 49 and 58 “match”); and outputting, by an output unit connected to the controller, a result of determination by the controller in a predetermined form (Par. 51 and 63 “results”).
Knoll does not explicitly disclose a seat or a vehicle and to automatically measure reference points and dimension values while superimposed on each other to compare difference values there between.
	Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Verma teaches to automatically measure reference points and dimension values while superimposed on each other to compare difference values there between (Par. 72). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have automatically measure reference points and dimension values while superimposed on each other to compare difference values there between based on the teachings of Verma in order to perform a fit adjustment (Verma Par. 72) thus leading to an improved method.

In claim 5, Knoll in view of Reynolds and Verma discloses all of claim 4. Knoll further discloses wherein the storing includes: transmitting the object design data from an external device to the storage unit through a communication unit connecting the storage unit and the external device (Fig. 13, Par. 59 “imported”) and storing the object design data in the storage unit (Fig. 8); and transmitting the object scan data obtained by scanning the actually produced object through a scanner to the storage unit through the communication unit and storing the object scan data in the storage unit (Fig. 13).
Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned.


In claim 6, Knoll in view of Reynolds and Verma discloses all of claim 4. Knoll further discloses wherein the determining is performed in an order of: loading, by an input loading unit, the object design data and the object scan data stored in the storage unit (Par. 53 “load”); performing object matching by making the object design data and the object scan data overlap each other in order for a object matching unit to check when the object design data and the object scan data coincide with each other (Par. 52 “meshing”); setting, by a measurement unit, a object section of a target of checking in a state in which a object model in accordance with the object scan data and a object model in accordance with the object design data match each other, and extracting reference points included in the object section (Par. 55 point cloud); determining, by the measurement unit, the reference points for a section cutting plane, and measuring dimension values of the object design data and the object scan data on the section cutting plane at a same time (Fig. 8, par. 35 and 52); and performing, by an analysis unit, dimension checking by analyzing, through comparison, a dimension difference between the object design data and the object scan data (Par. 59), and making a pass decision for the object dimension accuracy upon determining that the dimension difference is within an error range and making a fail decision for the object dimension accuracy upon determining that the dimension difference deviates from the error range as a result of the comparison (Par. 35, 40, 45).
Knoll does not explicitly disclose a seat or a vehicle.
Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned.
	
In claim 7, Knoll in view of Reynolds and Verma discloses all of claim 6. Knoll does not explicitly disclose wherein the seat matching is performed in an order of: dividing the seat model in accordance with the seat scan data into a seat cushion and a seat back; analogizing a rotation axis of the divided seat after the seat model is divided into the seat cushion and the seat back in accordance with the seat scan data;  equally adjusting seat angles to form an angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and an angle between the seat back and the seat cushion of the seat model in accordance with the seat design data equal to each other; performing first seat matching to match the seat model in accordance with the seat scan data with the seat model in accordance with the seat design data; and performing second seat matching to match the seat model in accordance with the seat scan data with the seat model in accordance with the seat design data.
	However Knoll does teach Dividing the model in accordance with object data into different regions (Par. 49); Geometrically aligning and matching the regions in accordance with the data parameters (Par. 44-45); matching the model in accordance with the scan data and geometric alignment in accordance with the design data (Par. 51).  
Reynolds teaches scanning a seat (Par. 48-49 “seat” “scanned”), dividing the seat model in accordance with the seat scan data into a seat cushion and a seat back (Par. 72); equally adjusting seat angles to form an angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and an angle between the seat back and the seat cushion of the seat model in accordance with the seat design data equal to each other (Par. 83-85); performing first seat matching to match the seat model in accordance with the seat scan data with the seat model in accordance with the seat design data (Par. 133, 264); and performing second seat matching to match the seat model in accordance with the seat scan data with the seat model in accordance with the seat design data (Par. 133, 264).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the seat matching is performed in an order of: dividing the seat model in accordance with the seat scan data into a seat cushion and a seat back; analogizing a rotation axis of the divided seat after the seat model is divided into the seat cushion and the seat back in accordance with the seat scan data;  equally adjusting seat angles to form an angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and an angle between the seat back and the seat cushion of the seat model in accordance with the seat design data equal to each other; performing first seat matching to match the seat model in accordance with the seat scan data with the seat model in accordance with the seat design data; and performing second seat matching to match the seat model in accordance with the seat scan data with the seat model in accordance with the seat design data based on the teachings of Knoll and Reynolds since it was known in the art to compare alignments of section of a CAD model to a scan of an object (Knoll Par. 44-46 and 51) thus one of ordinary skill in the art would be able to apply it to a seat. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned.

In claim 8, Knoll in view of Reynolds and Verma discloses all of claim 7. Knoll does not explicitly disclose wherein the dividing includes: extracting a center profile of the seat cushion and the seat back on a basis of a hip-point of the seat model in accordance with the seat scan data; creating a seat side portion curve by connecting points of the extracted center profile with one another through curve fitting of respective points; determining a curvature of each fine section on the generated seat side portion curve; determining a point at which the curvature is changed most greatly as a separation reference point at which the seat back and the seat cushion meet each other; defining a cutting plane by connecting the separation reference point and the hip-point with each other; and dividing the seat cushion and the seat back from each other on a basis of the cutting plane.
Knoll teaches creating a side portion curve by connecting points with one another through curve fitting of respective points (Par. 49); determining a point at which the curvature is changed most greatly as a separation reference point (Par. 49, Par. 53, and Par. 60-62); defining a cutting plane by connecting the separation reference point and the hip-point with each other (Par. 61-63, Fig. 17 A-B and 19 A-B); and dividing sections of an object from each other on a basis of the cutting plane (Par. 49).
Reynolds teaches extracting a center profile of the seat cushion and the seat back on a basis of a hip-point of the seat model in accordance with the seat scan data (Par. 6, 79, 83 and 99); creating a seat side portion curve by connecting points of the extracted center profile with one another through curve fitting of respective points (Par. 76 and 134); determining a point at which the curvature is changed most greatly as a separation reference point at which the seat back and the seat cushion meet each other (Par, 72); and dividing the seat cushion and the seat back from each other on a basis of the cutting plane (Par. 192).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the dividing includes: extracting a center profile of the seat cushion and the seat back on a basis of a hip-point of the seat model in accordance with the seat scan data; creating a seat side portion curve by connecting points of the extracted center profile with one another through curve fitting of respective points; determining a curvature of each fine section on the generated seat side portion curve; determining a point at which the curvature is changed most greatly as a separation reference point at which the seat back and the seat cushion meet each other; defining a cutting plane by connecting the separation reference point and the hip-point with each other; and dividing the seat cushion and the seat back from each other on a basis of the cutting plane based on the teachings of Knoll and Reynolds since it was known in the art to compare alignments of section of a CAD model to a scan of an object (Knoll Par. 44-46 and 51) thus one of ordinary skill in the art would be able to apply it to a seat.

In claim 10, Knoll in view of Reynolds and Verma discloses all of claim 7. Knoll discloses extracting four or more feature points from a center profile of the model in accordance with the object scan data and the object model in accordance with the object design data (Par. 8, Fig. 9); extracting a straight line connecting the feature points (Par. 41);
Knoll does not explicitly disclose determining, from the extracted straight line, an angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and an angle between the seat back and the seat cushion of the seat model in accordance with the seat design data; and adjusting the angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data to match the angle between the seat back and the seat cushion of the seat model in accordance with the seat design data upon determining that there is a difference between the angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and the angle between the seat back and the seat cushion of the seat model in accordance with the seat design data.
Reynolds teaches determining, from the extracted straight line, an angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and an angle between the seat back and the seat cushion of the seat model in accordance with the seat design data (Par. 183); and adjusting the angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data to match the angle between the seat back and the seat cushion of the seat model in accordance with the seat design data upon determining that there is a difference between the angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and the angle between the seat back and the seat cushion of the seat model in accordance with the seat design data (Par. 72, 101, and 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have determining, from the extracted straight line, an angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and an angle between the seat back and the seat cushion of the seat model in accordance with the seat design data; and adjusting the angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data to match the angle between the seat back and the seat cushion of the seat model in accordance with the seat design data upon determining that there is a difference between the angle between the seat back and the seat cushion of the seat model in accordance with the seat scan data and the angle between the seat back and the seat cushion of the seat model in accordance with the seat design data based on the teachings of Knoll and Reynolds since it was known in the art to compare alignments of section of a CAD model to a scan of an object (Knoll Par. 44-46 and 51) thus one of ordinary skill in the art would be able to apply it to a seat.

In claim 11, Knoll in view of Reynolds and Verma discloses all of claim 7. Knoll does not explicitly disclose wherein the performing the first seat matching includes matching the seat model before being divided with the seat model in accordance with the seat design data as making the seat model before being divided and the seat model in accordance with the seat design data overlap each other.
Reynolds teaches wherein the performing the first seat matching includes matching the seat model before being divided with the seat model in accordance with the seat design data as making the seat model before being divided and the seat model in accordance with the seat design data overlap each other (Par. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the performing the first seat matching includes matching the seat model before being divided with the seat model in accordance with the seat design data as making the seat model before being divided and the seat model in accordance with the seat design data overlap each other based on the teachings of Reynolds since it was known in the art to compare alignments of section of a CAD model to a scan of an object (Knoll Par. 44-46 and 51) thus one of ordinary skill in the art would be able to apply it to a seat.

In claim 12, Knoll in view of Reynolds and Verma discloses all of claim 7. Knoll does not explicitly disclose wherein the performing the second seat matching includes adjusting the angle between the seat cushion and the seat back of the seat model in accordance with the seat scan data about a rotation axis determined during the analogizing to match the angle between the seat cushion and the seat back of the seat model in accordance with the seat design data.
Reynolds teaches wherein the performing the second seat matching includes adjusting the angle between the seat cushion and the seat back of the seat model in accordance with the seat scan data about a rotation axis determined during the analogizing to match the angle between the seat cushion and the seat back of the seat model in accordance with the seat design data (Par. 85 and 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the performing the second seat matching includes adjusting the angle between the seat cushion and the seat back of the seat model in accordance with the seat scan data about a rotation axis determined during the analogizing to match the angle between the seat cushion and the seat back of the seat model in accordance with the seat design data based on the teachings of Reynolds since it was known in the art to compare alignments of section of a CAD model to a scan of an object (Knoll Par. 44-46 and 51) thus one of ordinary skill in the art would be able to apply it to a seat.

In claim 13, Knoll in view of Reynolds and Verma discloses all of claim 4. Knoll further discloses wherein the outputting includes generating and outputting, by the output unit, final results obtained by executing object dimension checking through an analysis unit of the controller in a predetermined report form (Par. 37).
Knoll does not explicitly disclose a seat or a vehicle.
Reynolds teaches scanning a seat for a vehicle (Par. Par. 18 vehicle seat, Par. 220 CMM).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the object of Knoll be a seat for a vehicle based on the teachings of Reynolds since it was known in the art that a seat for a vehicle can be scanned.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knoll in view of Reynolds in view of Verma and in further view of Johnson (US 2012/0203487 A1).

In claim 9, Knoll in view of Reynolds and Verma discloses all of claim 7. Knoll does not explicitly disclose determining a transformation matrix for respectively aligning the seat cushion and the seat back separated from each other using an iterative closest point (ICP) method which is a kind of 3D object matching algorithm; extracting only a rotation matrix of the seat back from the determined transformation matrix; and determining an eigenvector from the rotation matrix of the extracted seat back, and defining an axis that passes through a position of the eigenvector and is in parallel to a side-direction axis (Y axis) as a rotation axis.
Reynolds teaches determining a transformation matrix for respectively aligning the seat cushion and the seat back separated from each other using an iterative closest point (ICP) method which is a kind of 3D object matching algorithm (Par. 209-212); extracting only a rotation matrix of the seat back from the determined transformation matrix (Par. 209-212);
Johnson teaches determining an eigenvector from the rotation matrix of the extracted seat back, and defining an axis that passes through a position of the eigenvector and is in parallel to a side-direction axis (Y axis) as a rotation axis (Par. 224-227).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have determining a transformation matrix for respectively aligning the seat cushion and the seat back separated from each other using an iterative closest point (ICP) method which is a kind of 3D object matching algorithm; extracting only a rotation matrix of the seat back from the determined transformation matrix; and determining an eigenvector from the rotation matrix of the extracted seat back, and defining an axis that passes through a position of the eigenvector and is in parallel to a side-direction axis (Y axis) as a rotation axis in Knoll based on the teachings of Reynolds, Verma and Johnson in order to provide a robust estimation of orientation information (Johnson Par. 227).
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20160055267 A1, Method For Generating Three-dimensional Model In CAD System, Involves Displaying List Of Plane Elements In Measurement Data On Calculator Corresponding To Each Structural Element Configuring Three-dimensional Image.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865     


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857 
10/19/2022